Citation Nr: 0908472	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-01 174	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for diabetes mellitus 
(DM), type I.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1979 and from October 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO).  In October 2006, the 
Board remanded this case.  The Veteran relocated to the 
Atlanta, Georgia area and his claim was transferred to that 
RO in 2007.  In July 2007, the Veteran testified at a Travel 
Board hearing before the undersigned.  In January 2008, the 
Board remanded the issues on appeal to the RO for additional 
development.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A left wrist disability is not attributable to service.  

2.  DM, type I, was not manifest during service or within one 
year of service separation; currently diagnosed DM, Type I, 
is not attributable to service.  

3.  Hepatitis C is not attributable to service.  


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  DM, Type I, was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  Hepatitis C was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in April and August 2003.  Thereafter, 
an additional VCAA notification was sent in March 2008.  
These notices fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notifications: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in April 2008.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Competency and Credibility

The Veteran contends that his left wrist, DM, and hepatitis 
are related to service.  With regard to lay evidence, the 
Board must initially evaluate if the evidence is competent.  
If so, credibility must be assessed.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the Veteran's lay assertions are not competent or 
sufficient in this regard.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, diabetes mellitus will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the Veteran in this case is not competent to 
provide more than a simple medical observation.  The Veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Left Wrist

A review of the service treatment records revealed that in 
February 1976, the Veteran was seen for pain and swelling in 
the dorsal aspect of the left wrist.  The diagnosis was 
ganglion of the left wrist.  In February 1977, the Veteran 
burned his left wrist.  In March 1978, the Veteran fell on 
his left wrist playing basketball.  X-rays revealed a small 
fracture at the tip (distal head) of the radius.  On the 
December 1978 separation examination, a small tender mass was 
noted on the left distal radius.  His x-rays were normal.

Post-service, February 2002 x-rays revealed multiple tiny 
ossifications adjacent to the proximal interphalangeal joint 
of the middle finger on the left hand which might represent 
accessory ossicles.  There was also diffuse soft tissue 
swelling.  From 2002, onward, the record reflects a diagnosis 
of carpal tunnel syndrome, bilaterally.  It was noted in 
August 2002, that the symptoms had been present for 2-3 years 

Since there was current pathology as well as left wrist 
disorders during service and some pathology shown on 
separation, the Board remanded this case for the Veteran to 
be afforded a VA examination which was conducted in April 
2008.  The claims file was reviewed by the examiner.  
Physical examination was performed.  X-rays were taken which 
were normal.  The assessment was that the Veteran had left 
wrist carpal tunnel syndrome with pain.  The examiner stated 
that the Veteran did not have evidence of a ganglion cyst on 
examination.  The examiner noted that current plastic surgery 
medical records showed that the Veteran was evaluated for 
"bilateral nonspecific complaints" including bilateral hand 
numbness and he was scheduled to get splints for his carpal 
tunnel syndrome.  The examiner opined that it was less likely 
than not that the current left wrist complaints were related 
to his inservice left wrist injury.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


Diabetes Mellitus (DM), Type I

The service treatment records are negative for any 
complaints, findings, treatment, or diagnosis of DM.  In 
February 2001, the Veteran was afforded a VA DM examination 
and it was noted that the Veteran had had diabetes since 1983 
(the Veteran was separated from service in 1983).  The 
diagnosis was insulin-dependent DM.  In May 2003, the Veteran 
was afforded another VA DM examination.  It was noted that 
the Veteran had a 20 year history of diabetes.  The age of 
onset was noted to be approximately 25 years earlier (which 
places the onset in 1981).

However, since it appeared from a review of the VA 
examination reports that a review of the claims file was not 
conducted as both examiners referred to the Veteran as 
providing the medical history, the Board determined that the 
Veteran should be afforded a VA examination with review of 
the claims folder to determine if his currently diagnosed DM 
was initially manifest during either of his two periods of 
service or within the initial post-service year of both 
periods of service.  The case was remanded for this 
examination.  

In April 2008, this examination was conducted.  A review of 
the claims file was performed.  Upon reviewing the claims 
file, the examiner indicated that the Veteran was diagnosed 
with DM in the 1985-1988 range, which placed the onset more 
than one year after he separated from service.  The examiner 
noted that the military reports did not suggest that the DM 
developed during service or was incurred in service.  
Therefore, the examiner opined that it was less likely than 
not that the DM was related to either of the Veteran's 
periods of service or to the initial post service year 
following these periods of service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court held that a claims file review, as 
it pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

A report by an examiner which records the veteran's history 
as provided by him is not verification of that history, 
rather, they are the same as the veteran's own statements.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal 
v. Brown, 5 Vet. App. 458 (1993).

In this case, as noted, the Veteran provided his own medical 
history to the VA examiners in February 2001 and in May 2003.  
This history was inaccurate.  In contrast, the VA examiner in 
April 2008 had an opportunity to review the record and base 
her medical opinion on an accurate history.  As such, the 
Board affords the most probative value to her opinion.  
Accordingly, since this competent and most probative evidence 
establishes that DM, Type I, was not manifest during service 
or within one year of separation, and does not relate DM, 
Type I, to service, the Board finds that service connection 
is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


Service Connection for Hepatitis C

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of a liver disability.  
There is no evidence of liver disease or injury.  The Veteran 
was not diagnosed as having hepatitis C.  However, he was 
seen for drug use and was placed in drug rehabilitation.  The 
record indicates that since service, the Veteran has had 
chronic polydrug abuse problems, including cocaine abuse.  In 
addition VA medical records dated from December 2002 to 
January 2003 noted that the Veteran currently has current 
hepatitis C.  

In May 2003, the Veteran was afforded a VA examination.  It 
was noted that the Veteran had hepatitis C and had a history 
of intravenous drug use in the 1980's and a history of 
unprotected sex.  The Veteran served in the military during 
part of the 1980's.  As such, the Board determined that the 
Veteran should be afforded a VA examination to determine the 
etiology of his currently diagnosed hepatitis C and remanded 
this case for that purpose.

The Veteran was afforded this VA examination in April 2008.  
The claims file was reviewed.  The examiner noted that the 
risk factors for the Veteran having contracted hepatitis C 
include intravenous drug use, intranasal cocaine use, and 
multiple sex partners after his military service as well as 
blood exposure through pneumonic immunization devices while 
in the military.  The examiner was unable to relate currently 
diagnosed hepatitis C to service without resorting to 
speculation.  

In sum, the service treatment records do not reveal any liver 
disease or injury nor was hepatitis to include hepatitis C 
diagnosed at any time.  There is no inservice diagnosis nor 
is there a diagnosis post-service for at least a decade.  
There is evidence that the Veteran used drugs during service.  
However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

This claim was filed after October 31, 1990.  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks.  A veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
veteran."  

The Fast Letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  See also 
VBA All Station Letter 211B (98-110) November 30, 1998; VBA 
Training Letter 211A (01-02) April 17, 2001 (major risk 
factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades).  VA has 
recognized that transmission of hepatitis C through jet 
injectors is "biologically plausible" and that it is 
essential that a report on which a determination of service 
connection is made include a discussion of all modes of 
transmission.  VBA Fast Letter 04- 13, June 29, 2004.

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that hepatitis C was incurred in or aggravated during 
military service.  As noted, the service treatment records do 
not show any complaints, findings, treatment, or diagnosis of 
hepatitis C.  The Veteran alleges that he was exposed to the 
hepatic C virus during service.  However, the Veteran is not 
competent to make this assessment.  Further, there is no 
documentation that he was exposed to hepatitis C during 
service through immunizations, that is only a possibility 
which has not been confirmed.  The Veteran was also a drug 
user during service, but, as noted, if hepatitis C was 
contracted in this manner, service connection is precluded.  
Further, the Veteran has other high risk factors after 
service.  The VA examiner was unable to relate currently 
diagnosed hepatitis C to service.  Thus, there is no 
competent evidence establishing an etiological connection 
between hepatitis C and service.  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hepatitis C.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for a left wrist disability is denied.  

Service connection for DM, type I, is denied. 

Service connection for hepatitis C is denied.  




REMAND

PTSD

The Veteran failed to report for his VA examination in April 
2008.  38 C.F.R. § 3.655, states that when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim or any other original claim, the 
claim shall be rated based on the evidence of record. 

The evidence of records reflects that the Veteran has been 
diagnosed as having PTSD on multiple occasions.  However, the 
evidence also reflects that examiner have attributed the 
Veteran's PTSD to childhood abuse.  See VA psychological 
record dated January 13, 2003.  This medical record also 
suggests that the Veteran began a downward turn during 
military service.  A May 2003 VA examiner opined that the 
Veteran met the criteria for PTSD, based on his childhood.  
The examiner also opinion that the Veteran had PTSD due in 
part to inservice harassment.  

In support of his claim that he was harassed during service, 
the Veteran furnished a buddy letter from D.M.

The Board finds that the RO/AMC should contact the service 
department and determine if D.M. served with the Veteran and 
if his military occupational specialty including duties in 
Dining Hall.  This person's military records should not be 
associated with the Veteran's claims file; rather a report 
letter should be associated with the Veteran's claims file, 
reflective of any information obtained.  

Thereafter, a VA psychiatric medical opinion should be 
obtained to determine if the Veteran's PTSD underwent an 
increase in disability during service; if so, if the increase 
in disability during service was due to the natural progress 
of the disease or was the increase in disability beyond the 
natural progress of the disease.  



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the service 
department and determine if D.M. served 
with the Veteran and if his military 
occupational specialty including duties 
in Dining Hall.  This person's military 
records should not be associated with the 
Veteran's claims file; rather a report 
letter should be associated with the 
Veteran's claims file, reflective of any 
information obtained.

2.  Obtain a VA psychiatric medical 
opinion.  The examiner should review the 
claims folder.  The examiner should opine 
as to the following questions in terms of 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not:

A.	If the Veteran's PTSD underwent an 
increase in disability during service 
due to claimed inservice harassment.  
B.	If the Veteran's PTSD underwent an 
increase in disability during service, 
was the increase in disability due to 
the natural progress of the disease or 
was the increase in disability beyond 
the natural progress of the disease.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


